FOR IMMEDIATE RELEASE August 17, 2016 For further information contact: Craig L. Montanaro, President and Chief Executive Officer, or Eric B. Heyer, Executive Vice President and Chief Financial Officer Kearny Financial Corp. (973) 244-4500 KEARNY FINANCIAL CORP. DECLARES QUARTERLY CASH DIVIDEND Fairfield, New Jersey, August 17, 2016 – Kearny Financial Corp. (NASDAQ GS: KRNY) (the “Company”), the holding company of Kearny Bank (the “Bank”), announced today thatthe Company’s Board of Directors has declared a quarterly cash dividend of $0.02 per share to stockholders of record as of August 31, 2016, payable on September 14, 2016. About Kearny Financial Corp. Kearny Financial Corp. is the parent company of Kearny Bank.Kearny Bank operates from its administrative headquarters in Fairfield, New Jersey, and a total of 42 retail branch offices located throughout northern and central New Jersey and Brooklyn and Staten Island, New York.At June 30, 2016, Kearny Financial Corp. had approximately $4.5 billion in total assets.
